        Case 2:19-cv-02506-KHV-TJJ Document 71 Filed 01/28/21 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


ANDY T. WILLIAMSON,             )
                                )
                    Plaintiff,  )
                                )
v.                              )                             Case No. 19-cv-2506-KHV-TJJ
                                )
UNITED PARCEL SERVICE, INC.,    )
et al.,                         )
                                )
                    Defendants. )

                                          ORDER

         On November 24, 2020, the Court granted Defendant United Parcel Service, Inc.’s

Motion to Compel Discovery Responses and for Sanctions (ECF No. 57).1 In its Memorandum

and Order, the Court also set additional deadlines for Plaintiff to provide overdue supplemental

answers and other responsive information, execute under oath the verification page for his

Interrogatory answers, and execute the releases provided by Defendant United Parcel Service,

Inc. (“UPS”) and return them to counsel for UPS. The Court also directed counsel for UPS to file

a status report regarding Plaintiff’s compliance by December 22, 2020. UPS timely filed its

status report,2 which stated that Plaintiff had not complied with any of the deadlines contained in

the Court’s November 24 Memorandum and Order, nor had Plaintiff communicated with UPS’s

counsel in any manner since the Court entered that Memorandum and Order. Based on this

information, the Court found sanctions are appropriate and gave Plaintiff an opportunity to be

heard. The Court ordered that no later than January 20, 2021, Plaintiff was to file a response

showing cause why the undersigned Magistrate Judge should not impose sanctions, which could

include a recommendation to District Judge Vratil that she dismiss all of Plaintiff's claims in this


1
    See ECF No. 67.
2
    ECF No. 68.
         Case 2:19-cv-02506-KHV-TJJ Document 71 Filed 01/28/21 Page 2 of 7



action.3

         Plaintiff timely filed his response.4 He states that he was confused why sanctions would

be imposed after the Court entered its order dated August 11, 2020, which stayed all remaining

deadlines pending further order, coupled with UPS’s failure to further communicate with him

and his ongoing hardship arising from bankruptcy, eviction, and other court cases. He also asks

the Court to reconsider its order granting UPS’s motion to compel on the grounds that he had

produced available discovery and his failures were not intentional. Finally, he asks for a hearing.

         Plaintiff has repeatedly failed to comply with his discovery obligations in this case, as

evidenced by the record. While the Court appreciates that appearing without counsel is difficult,

the Court has afforded Plaintiff much leeway and has impressed upon Plaintiff his obligation to

comply with the Federal Rules of Civil Procedure, the rules of this District, and the Court’s

orders. On May 15, 2020, the Court held a conference with the parties and discussed each of

Defendant’s discovery requests at issue, in detail, explaining exactly what Plaintiff needed to do

to comply with his obligations and with the Court’s orders. The Court gave him additional time

to respond to discovery over Defendant’s objection.5 The Court again spoke with the parties to

provide a ruling when Plaintiff refused to answer questions during his July 20, 2020 deposition.6

And in the Court’s November 24, 2020 Memorandum and Order ruling on Defendant’s Motion

to Compel—which constitutes the “further order” contemplated by the August 11, 2020 order—


3
    See ECF No. 69 (text-only order).
4
    See ECF No. 70, filed January 20, 2021.
5
    See Minute Entry from May 15, 2020 conference (ECF No. 49).
6
    See ECF No. 59.


                                                   2
         Case 2:19-cv-02506-KHV-TJJ Document 71 Filed 01/28/21 Page 3 of 7



Plaintiff received explicit direction for each interrogatory and request for production at issue.

The Court denied Plaintiff’s request to extend the already-expired discovery deadline, but with

explicit direction allowed Plaintiff yet another opportunity to respond to discovery that

Defendant had served on February 28, 2020.7

         Plaintiff offers no compelling reason why the Court should not impose sanctions. His

alleged confusion belies the clear direction of the Court’s order granting Defendant’s Motion to

Compel, much of which was simply repeating the Court’s earlier oral rulings. And Plaintiff does

not explain why he was awaiting communication from Defendant, or what he expected that

communication to be. Although Plaintiff lists the hardships of bankruptcy, eviction, and other

court cases without elaboration, he offers no new facts or developments that the Court had not

already considered in allowing him additional time to respond to discovery. Finally, his request

for the Court to reconsider the order granting Defendant’s Motion to Compel is untimely.

Plaintiff had 14 days from the date of the Court’s November 24, 2020 order to seek

reconsideration. His first mention is in his January 20, 2021 response.8

         Rule 37(a)(5)(A) provides that if a motion to compel is granted, the court must, after

giving an opportunity to be heard, require the responding party to pay the movant’s reasonable

expenses and attorney’s fees incurred in making the motion.9 The court must not order payment,

however, if the opposing party’s nondisclosure, response, or objection was substantially justified,




7
    See ECF No. 38.
8
  See D. Kan. Rule 7.3(b) (motion to reconsider non-dispositive ruling due 14 days after entry of
order).
9
    Fed. R. Civ. P. 37(a)(5)(A).

                                                  3
         Case 2:19-cv-02506-KHV-TJJ Document 71 Filed 01/28/21 Page 4 of 7



or if other circumstances make an award of expenses unjust.10 Similarly, Rule 37(b)(2) discusses

sanctions imposed for failure to comply with a court order to provide discovery, and permits the

court to issue further just orders. The Court has considerable discretion when it comes to

imposing sanctions under Rule 37(b).11

         In determining which sanctions should be imposed, the Court must consider the
         purposes to be served by the imposition of sanctions. In White *1162 v. General
         Motors Corp., Inc., 908 F.2d 675 (10th Cir.1990), cert. denied, 498 U.S. 1069, 111
         S.Ct. 788, 112 L.Ed.2d 850 (1991), the Tenth Circuit outlined those purposes as
         including (1) deterring future litigation abuse, (2) punishing present litigation
         abuse, (3) compensating victims of litigation abuse, and (4) streamlining court
         dockets and facilitating case management.20 Id. at 683. The primary goal of
         sanctions is to deter misconduct. See Cooter & Gell v. Hartmarx Corp., 496 U.S.
         384, 398, 110 S.Ct. 2447, 110 L.Ed.2d 359 (1990). In considering the imposition
         of sanctions, the Court must consider on a case-by-case basis whether a party's
         failure was substantially justified or whether other circumstances make the
         imposition of sanctions inappropriate. In re Westinghouse Elec. Corp. Uranium
         Contracts Litig., 563 F.2d 992, 997 (10th Cir.1977) (citing Societe Internationale
         Pour Participations Industrielles et Commerciales, S.A. v. Rogers, 357 U.S. 197,
         78 S.Ct. 1087, 2 L.Ed.2d 1255 (1958)).12

         “Sanctions under Rule 37 are intended to ensure that a party does not benefit from its

failure to comply, and to deter those who might be tempted to such conduct in the absence of

such a deterrent.”13 A court should impose the least severe available sanction that will

adequately deter and punish the wrongdoer. “The court's discretion is limited in that


10
    Fed. R. Civ. P. 37(a)(5)(A)(ii), (iii). The rule also provides no such payment shall be awarded
if the movant filed the motion before attempting in good faith to obtain the disclosure or
discovery without court action. Fed. R. Civ. P. 37(a)(5)(A)(i). The Court has found to the
contrary.
11
     National Hockey League v. Metropolitan Hockey Club, Inc., 427 U.S. 639, 642 (1976).
12
     In re Indep. Serv. Orgs. Antitrust Litig., 85 F. Supp. 2d 1130, 1161–62 (D. Kan. 2000).
13
   Kindergartners Count, Inc. v. DeMoulin, 209 F.R.D. 466, 468 (D. Kan. 2002) (quoting
Starbrite Waterproofing Co., Inc. v. AIM Const. & Contracting Corp., 164 F.R.D. 378, 381
(S.D.N.Y.1996)).

                                                  4
         Case 2:19-cv-02506-KHV-TJJ Document 71 Filed 01/28/21 Page 5 of 7



Fed.R.Civ.P. 37 requires that any sanction be ‘just’ and that the sanction be specifically related

to the particular ‘claim’ which was at issue in the order to provide discovery.”14 Although there

is not an exclusive list from which the Court must choose, thereby reaffirming the necessity of

tailoring the sanction to fit the circumstances, the federal rules include the following options.

When a party fails to attend its own deposition, serve answers to interrogatories, or respond to a

request for inspection, the court may impose sanctions listed in Fed. R. Civ. P. 37(b)(2)(A)(i)-

(vii). Those sanctions include:

        (i) directing that the matters embraced in the order or other designated facts be taken as
established for purposes of the action, as the prevailing party claims;
        (ii) prohibiting the disobedient party from supporting or opposing designated claims or
defenses, or from introducing designated matters in evidence;
        (iii) striking pleadings in whole or in part;
        (iv) staying further proceedings until the order is obeyed;
        (v) dismissing the action or proceeding in whole or in part;
        (vi) rendering a default judgment against the disobedient party; or
        (vii) treating as contempt of court the failure to obey any order except an order to submit
to a physical or mental examination.15

         UPS requests sanctions against Plaintiff up to and including striking Plaintiff’s discovery

responses, monetary sanctions, and/or dismissal of some or all of Plaintiff’s claims. The record

shows that Plaintiff has ignored at least two court-imposed deadlines, missed other discovery

deadlines, submitted incomplete answers to interrogatories, failed to execute under oath the

verification page for his Interrogatory answers, continued to assert objections the Court has

overruled, produced no documents in response to Defendant’s First Requests for Production of

Documents or documents identified in his Initial Disclosures, failed to sign releases as ordered,

and asked for extensions after failing to meet deadlines. This pattern of behavior is unfair to


14
   Kindergartners Count, Inc., 209 F.R.D. at 469 (citing White v. General Motors Corp., 908
F.2d 675, 685 (10th Cir.1990)).
15
     Fed. R. Civ. P. 37(d)(3).
                                                  5
       Case 2:19-cv-02506-KHV-TJJ Document 71 Filed 01/28/21 Page 6 of 7



Defendant and to other litigants whose cases are delayed when the Court must spend time

addressing issues arising from Plaintiff's failure to adhere to rules and orders governing his

discovery obligations. Having considered the issue at length, including Plaintiff’s response, the

Court finds that monetary sanctions are not appropriate. The Court is aware that Defendant has

been required to incur attorney’s fees and costs in connection with its motion to compel and

other efforts to obtain rightful discovery, but the Court does not find that payment of some or all

of those expenses by pro se Plaintiff would be the most effective means to an end in this case.

Nor will the undersigned Magistrate Judge recommend dismissal of some or all of Plaintiff’s

claims, even though Plaintiff has been on notice that dismissal was possible. Instead, the Court

will impose the least severe sanction designed to effectively address the harm caused by

Plaintiff’s failure to comply with the rules and with court orders.16 The issues at hand have been

sufficiently discussed and briefed, and no hearing is necessary.

       Plaintiff will not be permitted to use as evidence at trial, at a hearing, or on a motion (1)

any witness or information he has not disclosed in his original or supplemental Rule 26 initial

disclosures, (2) any witness or information he has not disclosed in his answers to UPS’s First Set

of Interrogatories to Plaintiff, or (3) any documents he did not produce in response to UPS’s First

Requests for Production of Documents to Plaintiff. Discovery in this case is now closed, and had

closed before the Court stayed the remaining unexpired deadlines and settings. The Court



16
   While Defendant’s Motion to Compel was pending, Plaintiff produced what Defendant
describes as “nearly 4,000 total images/pages and 17 recordings totaling more than 11 hours of what
appears to be surreptitious recordings of Defendant’s employees that allegedly support his claims.
These documents and recordings, which are not organized by reference to any response or bates
labeled, were received by Defendant after the close of discovery and without any explanation as to
how Plaintiff suddenly gained access to this information after claiming since the beginning of this
lawsuit that could not access documents or recordings supporting his claims. These were also
produced after Plaintiff’s deposition.” ECF No. 66 at 4. This production, while not identifiably
responsive to Defendant’s discovery requests, dissuades the Court from imposing a greater sanction.
                                                  6
         Case 2:19-cv-02506-KHV-TJJ Document 71 Filed 01/28/21 Page 7 of 7



realizes that the decision to exclude evidence is a drastic sanction, but it is necessary to punish

present and deter future litigation abuse by Plaintiff, provide a just result for Defendant, and

facilitate case management. Even though Plaintiff is proceeding pro se, he must abide by the

same rules as other litigants.17

         The Court will now re-set the remaining deadlines and settings that had been stayed. The

parties’ proposed Pretrial Order will be due no later than February 18, 2021. The Final Pretrial

Conference will be conducted by telephone before Magistrate Judge Teresa J. James on

February 25, 2021, at 10:00 AM. Counsel and pro se parties shall dial the CONFERENCE

LINE at 1-888-363-4749 and enter ACCESS CODE 4901386 to join the conference. The

dispositive motions deadline is March 4, 2021. A Jury Trial is set for November 8, 2021 at

09:00 AM in KC Courtroom 440 before District Judge Kathryn H. Vratil. Estimated trial time is

3-4 days. The Court will not set a mediation deadline. Please refer to the Scheduling Order (ECF

No. 22) for further direction regarding these deadlines and settings.

         IT IS SO ORDERED.

         Dated this 28th day of January, 2021, at Kansas City, Kansas.



                                                                Teresa J. James
                                                                U. S. Magistrate Judge




17
     In re Indep. Serv. Organizations Antitrust Litig., 85 F. Supp. 2d 1130, 1162 (D. Kan. 2000).

                                                  7
